Title: To Alexander Hamilton from Tench Coxe, [10 December 1793]
From: Coxe, Tench
To: Hamilton, Alexander



[Philadelphia, December 10, 1793]
Sir

I have the honor to remind you that the propriety of a communication from the President to the Legislature upon the subject of the Cessions of Light houses &c heretofore made, & to be made hereafter, was intended to be submitted to the consideration of the President in the beginning of the present Session.

With great respect I have the honor to be Sir,   yr. mo Obedt. Servant

Tench CoxeCommissr. of the Revenue
The Secy of the Treasury
Decbr. 10th. 1793.

